           Case 1:20-cr-00330-AJN Document 213 Filed 04/16/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------- x
                                                       :
UNITED STATES OF AMERICA,                              :
                                                       :    20 Cr. 330 (AJN)
              v.                                       :
                                                       :
GHISLAINE MAXWELL,
                                                       :
                                                       :
                          Defendant.
                                                       :
------------------------------------------------------- x

             REPLY MEMORANDUM OF GHISLAINE MAXWELL
 IN SUPPORT OF HER MOTION TO DISMISS COUNTS ONE THROUGH FOUR OF
        THE SUPERSEDING INDICTMENT FOR LACK OF SPECIFICITY



                                                            Jeffrey S. Pagliuca
                                                            Laura A. Menninger
                                                            HADDON, MORGAN & FOREMAN P.C.
                                                            150 East 10th Avenue
                                                            Denver, CO 80203
                                                            Phone: 303-831-7364

                                                            Christian R. Everdell
                                                            COHEN & GRESSER LLP
                                                            800 Third Avenue New
                                                            York, NY 10022
                                                            Phone: 212-957-7600

                                                            Bobbi C. Sternheim
                                                            Law Offices of Bobbi C. Sternheim
                                                            33 West 19th Street - 4th Floor
                                                            New York, NY 10011
                                                            Phone: 212-243-1100


                                                            Attorneys for Ghislaine Maxwell
      Case 1:20-cr-00330-AJN Document 213 Filed 04/16/21 Page 2 of 8




    Th
     egov
        ernm
           entc
              ont
                inu
                  estos
                      ton
                        ewa
                          llM
                            s.M
                              axw
                                el
                                 l’sr
                                    equ
                                      est
                                        sfo
                                          rcl
                                            ari
                                              tya
                                                bou
                                                  twh
                                                    ati
                                                      t

c
la
 imssh
     edidtoju
            st
             ifyh
                erc
                  ont
                    inu
                      edin
                         car
                           cer
                             at
                              iona
                                 ndp
                                   ros
                                     ecu
                                       tion
                                          .Al
                                            thoughth
                                                   egov
                                                      ernm
                                                         ent

h
asdump
     edthou
          sand
             sofp
                age
                  sofi
                     rre
                       lev
                         antd
                            isc
                              ove
                                ryf
                                  romin
                                      app
                                        lic
                                          abl
                                            etim
                                               epe
                                                 riod
                                                    son M
                                                        s.

M
axw
  el
   landh
       erc
         oun
           sel
             ,itr
                efu
                  sestop
                       rov
                         ideth
                             e mo
                                stb
                                  asi
                                    cin
                                      form
                                         ationabou
                                                 tth
                                                   eal
                                                     leg
                                                       at
                                                        ion
                                                          s

inCoun
     tsOn
        eth
          roughFou
                 r:w
                   ho,wh
                       at
                        ,wh
                          en,andhow
                                  .Be
                                    cau
                                      seCoun
                                           tsOn
                                              eth
                                                roughF
                                                     ouro
                                                        f

th
 esup
    ers
      edingind
             ictm
                ent(
                   “Ind
                      ictm
                         ent
                           ”)l
                             ackth
                                 eba
                                   sicf
                                      actu
                                         alin
                                            form
                                               ationn
                                                    ece
                                                      ssa
                                                        ryf
                                                          orM
                                                            s.

M
axw
  el
   ltop
      rep
        areh
           erd
             efe
               nse
                 ,andth
                      egov
                         ernm
                            entr
                               efu
                                 sestop
                                      rov
                                        idea
                                           ny m
                                              ean
                                                ing
                                                  ful

d
iscov
    ery
      ,th
        eCou
           rtshou
                lde
                  ith
                    erd
                      ism
                        issth
                            esec
                               oun
                                 tso
                                   rdi
                                     rec
                                       tth
                                         egov
                                            ernm
                                               enttoansw
                                                       erM
                                                         s.

M
axw
  el
   l’sr
      equ
        est
          sfo
            rpa
              rt
               icu
                 lar
                   ity
                     .

  I
  . Th
     eInd
        ictm
           entLa
               cksth
                   eNe
                     ces
                       sarySp
                            eci
                              fic
                                ity
    Th
     egov
        ernm
           enta
              tt
               emp
                 tstoju
                      st
                       ifysom
                            eofth
                                eInd
                                   ictm
                                      ent
                                        ’sd
                                          efi
                                            cien
                                               cie
                                                 s,e
                                                   .g.
                                                     ,la
                                                       cko
                                                         f

n
ame
  sandd
      ate
        s,th
           roughc
                it
                 at
                  iontoobv
                         iou
                           slyin
                               app
                                 lic
                                   abl
                                     eca
                                       ses
                                         .

    “F
     irs
       t,”th
           egov
              ernm
                 ento
                    ffe
                      rsUn
                         itedS
                             tat
                               esv
                                 .St
                                   ring
                                      er,730F
                                            .3d120
                                                 ,124(2dC
                                                        ir
                                                         .

2013
   ),fo
      rth
        epr
          opo
            si
             tionth
                  at“
                    theu
                       seo
                         fps
                           eudonym
                                 stor
                                    efe
                                      rtom
                                         ino
                                           rvi
                                             ctim
                                                softh
                                                    ech
                                                      arg
                                                        ed

c
ondu
   ctdo
      esno
         twa
           rra
             ntd
               ism
                 iss
                   alo
                     fth
                       eind
                          ic
                           tme
                             nt.
                               ”Re
                                 sp.a
                                    t153
                                       .Th
                                         egov
                                            ernm
                                               entf
                                                  ai
                                                   lsto

po
 intou
     t,how
         eve
           r,th
              atS
                tr
                 ing
                   erw
                     asaf
                        raudc
                            aseinwh
                                  ichth
                                      econdu
                                           ctw
                                             asa
                                               lle
                                                 gedtoh
                                                      ave

o
ccu
  rre
    dov
      era7-
          mon
            thp
              eriod
                  .Th
                    eind
                       ic
                        tme
                          ntw
                            asb
                              rough
                                  twi
                                    thinaf
                                         ewy
                                           ear
                                             s,no
                                                tde
                                                  cad
                                                    es,o
                                                       f

th
 eal
   leg
     edc
       rim
         e,a
           ndth
              eid
                ent
                  ityo
                     fth
                       etwop
                           eop
                             lew
                               hos
                                 enam
                                    esw
                                      ereu
                                         sedinconn
                                                 ect
                                                   ionw
                                                      ith

th
 efr
   aud“
      hadb
         eenr
            eve
              aledinth
                     edo
                       cum
                         ent
                           sdi
                             sclo
                                sedbyth
                                      egov
                                         ernm
                                            entay
                                                ear
                                                  ”be
                                                    for
                                                      etr
                                                        ia
                                                         l.

Id
 .at123
      .

    Un
     itedS
         tat
           esv
             .Kidd,386F
                      .Supp
                          .3d364
                               ,367(S
                                    .D.N
                                       .Y.2019
                                             ),i
                                               sequ
                                                  al
                                                   ly

unp
  ersu
     asiv
        e.K
          iddw
             asind
                 ic
                  tedin2018fo
                            rcr
                              ime
                                sal
                                  leg
                                    edtoh
                                        aveo
                                           ccu
                                             rre
                                               dasl
                                                  atea
                                                     s2018
                                                         .

Th
 eca
   seinvo
        lve
          dtwoa
              lleg
                 edv
                   ict
                     imsa
                        ndth
                           egov
                              ernm
                                 entp
                                    rodu
                                       cedsu
                                           ff
                                            ici
                                              entd
                                                 isc
                                                   ove
                                                     ryto

obv
  iat
    eth
      ene
        edfo
           rab
             il
              lofp
                 art
                   icu
                     lar
                       s.Id
                          .at368
                               ,370
                                  .

                                    1
      Case 1:20-cr-00330-AJN Document 213 Filed 04/16/21 Page 3 of 8




    Th
     eInd
        ictm
           enta
              gain
                 stM
                   s.M
                     axw
                       el
                        lre
                          gis
                            ter
                              sa98onth
                                     eop
                                       aci
                                         tyc
                                           har
                                             t.In
                                                ste
                                                  ado
                                                    ftw
                                                      o

a
ll
 ege
   d“v
     ict
       ims
         ,”th
            eind
               ictm
                  enth
                     ereh
                        asd
                          if
                           fer
                             entc
                                atego
                                    rie
                                      swi
                                        thth
                                           reep
                                              eop
                                                leb
                                                  eingid
                                                       ent
                                                         if
                                                          ied

a
s“M
  ino
    rVi
      ctim
         s,”e
            venthoughth
                      eya
                        reno
                           tmino
                               rs
                                .Add
                                   it
                                    ion
                                      al
                                       ly,a
                                          nunknownnumb
                                                     ero
                                                       f

un
 exp
   lain
      edc
        atego
            rie
              sofun
                  ide
                    nti
                      fie
                        dhum
                           anb
                             eing
                                sapp
                                   earinth
                                         eInd
                                            ictm
                                               ent
                                                 :“mu
                                                    lt
                                                     ipl
                                                       emino
                                                           r

g
ir
 ls
  ,”“
    vic
      tim
        s,”“m
            ino
              rvi
                ctim
                   s,”“m
                       ino
                         rvi
                           ctim
                              sde
                                scr
                                  ibe
                                    dhe
                                      rein
                                         ,”“
                                           som
                                             eofE
                                                pst
                                                  ein
                                                    ’sm
                                                      ino
                                                        r

v
ict
  ims
    ,”a
      nd“mu
          lt
           ipl
             emino
                 rvi
                   ct
                    ims
                      .”I
                        tisamy
                             ste
                               ryi
                                 fth
                                   egov
                                      ernm
                                         entc
                                            la
                                             imsth
                                                 atth
                                                    ese

a
ll
 ege
   dpe
     opl
       ear
         eth
           esam
              e,p
                arto
                   fth
                     eal
                       leg
                         edc
                           rim
                             e,o
                               rsu
                                 rplu
                                    sag
                                      e. Mu
                                          lt
                                           ipl
                                             e“amongo
                                                    the
                                                      r

th
 ing
   ”and“m
        ean
          sandm
              ethod
                  s”a
                    ll
                     ege
                       dac
                         tsa
                           reb
                             and
                               ieda
                                  bou
                                    tinth
                                        eind
                                           ictm
                                              entsu
                                                  cha
                                                    s:

a
ssi
  sted
     ,fa
       ci
        li
         ta
          ted
            ,con
               tr
                ibu
                  ted
                    ,re
                      cru
                        it
                         ,groom
                              ,be
                                fr
                                 iend
                                    ,sp
                                      end
                                        ingt
                                           ime
                                             ,be
                                               ingp
                                                  res
                                                    ent
                                                      ,he
                                                        lp,e
                                                           tc
                                                            .

Th
 isI
   ndi
     ctm
       enti
          ssub
             jec
               ttoc
                  ons
                    ide
                      rab
                        lein
                           ter
                             pre
                               tat
                                 ionandm
                                       anipu
                                           la
                                            tion
                                               .Ms
                                                 .Maxw
                                                     el
                                                      lca
                                                        nno
                                                          t

p
rep
  aread
      efe
        nsew
           ithou
               tknow
                   ingwhoh
                         era
                           ccu
                             ser
                               sar
                                 eandwh
                                      eth
                                        erthe
                                            yar
                                              elim
                                                 itedtoth
                                                        e

a
ll
 ege
   d“M
     ino
       rVi
         ctim
            s”o
              rth
                ere
                  sto
                    fth
                      eun
                        ive
                          rse
                            .

    “
    Sec
      ond,
         ”th
           egov
              ernm
                 entr
                    el
                     iesonth
                           ege
                             ner
                               alp
                                 ropo
                                    si
                                     tionth
                                          at“Cou
                                               rtsinth
                                                     eSe
                                                       cond

C
irc
  uith
     avec
        ons
          is
           ten
             tlyuph
                  eldind
                       ictm
                          ent
                            scon
                               tain
                                  ingar
                                      ang
                                        eoft
                                           imer
                                              ath
                                                erth
                                                   anasp
                                                       eci
                                                         fic

d
ate
  .”R
    esp.a
        t154
           .Ag
             ain
               ,th
                 eci
                   tedc
                      ase
                        sar
                          eea
                            si
                             lyd
                               is
                                tingu
                                    ish
                                      abl
                                        e.K
                                          iddi
                                             nvo
                                               lvedad
                                                    ater
                                                       ang
                                                         e

e
ndinginth
        eye
          aro
            find
               ictm
                  ent
                    . Mo
                       reov
                          er,th
                              equo
                                 tedg
                                    ene
                                      rall
                                         angu
                                            agef
                                               romK
                                                  idd
                                                    ,386F
                                                        .Supp
                                                            .

3d364
    ,369
       ,isin
           comp
              let
                e.Th
                   ecou
                      rtinK
                          idde
                             xpl
                               ain
                                 sth
                                   era
                                     ngei
                                        tisr
                                           efe
                                             rr
                                              ingtobyth
                                                      e

fo
 llow
    ingr
       efe
         ren
           ce:“
              SeeUn
                  itedS
                      tat
                        esv
                          .Ne
                            rse
                              sian,824F
                                      .2d1294
                                            ,1323(2dC
                                                    ir
                                                     .1987
                                                         )

(ho
  ldingth
        at‘ono
             rabou
                 tJun
                    e1984
                        ’pu
                          tad
                            efe
                              nda
                                ntonno
                                     tic
                                       efo
                                         rpo
                                           ten
                                             tia
                                               lcr
                                                 ime
                                                   sinJu
                                                       lyo
                                                         r

e
arlyA
    ugu
      sto
        f19
          84‘b
             eca
               useth
                   e[G
                     ]ov
                       ernm
                          enti
                             sno
                               tre
                                 qui
                                   redtop
                                        rov
                                          eth
                                            eex
                                              actd
                                                 ate
                                                   ,ifad
                                                       ate

r
eason
    ablyn
        eari
           ses
             tab
               li
                she
                  d’)
                    .”Id
                       .Th
                         egov
                            ernm
                               entf
                                  ai
                                   lstoin
                                        clud
                                           eth
                                             isl
                                               angu
                                                  ageb
                                                     eca
                                                       usei
                                                          tis

in
 appo
    si
     tetoth
          esugg
              est
                ionth
                    atth
                       erei
                          sany
                             thing“
                                  rou
                                    tin
                                      e”a
                                        bou
                                          tad
                                            ater
                                               ang
                                                 ebe
                                                   ginn
                                                      ing27




                                    2
      Case 1:20-cr-00330-AJN Document 213 Filed 04/16/21 Page 4 of 8




y
ear
  sagoth
       atm
         ayb
           eapp
              lic
                abl
                  etodo
                      zen
                        sofp
                           eop
                             leinmul
                                   tip
                                     lep
                                       lac
                                         esin
                                            clud
                                               ingafo
                                                    reign

c
oun
  try
    .

    Un
     itedS
         tat
           esv
             .Vi
               cke
                 rs,No
                     .13
                       -CR-
                          128-
                             A,2014 WL1838255
                                            ,at*1(W
                                                  .D.N
                                                     .Y.M
                                                        ay8
                                                          ,

2014
   ),a
     lsodo
         esno
            the
              lpth
                 egov
                    ernm
                       ent
                         .Th
                           isc
                             asec
                                onc
                                  ern
                                    edaon
                                        ecoun
                                            tind
                                               ic
                                                tme
                                                  ntin2013
                                                         .It

i
spa
  ten
    tlyc
       lea
         rfromth
               eop
                 ini
                   onbyth
                        edi
                          str
                            ic
                             tcou
                                rtth
                                   atth
                                      est
                                        atem
                                           ent
                                             sfromth
                                                   eal
                                                     leg
                                                       edv
                                                         ict
                                                           im

d
eta
  il
   ingth
       eal
         leg
           at
            ionh
               adb
                 eenp
                    rov
                      ide
                        dtoth
                            ede
                              fend
                                 anta
                                    ndth
                                       ecou
                                          rtwh
                                             ichno
                                                 tedth
                                                     atth
                                                        e

l
eng
  thyr
     eci
       ta
        tiono
            ffa
              ctsinth
                    eop
                      inion“
                           aret
                              akenf
                                  romth
                                      eal
                                        leg
                                          at
                                           ion
                                             sse
                                               tfo
                                                 rthinth
                                                       eAf
                                                         fid
                                                           avi
                                                             t

o
fFe
  der
    alBu
       rea
         uofInv
              est
                iga
                  tionSp
                       eci
                         alAg
                            entJ
                               enn
                                 ife
                                   rJa
                                     yneAmosubm
                                              it
                                               tedinsuppo
                                                        rto
                                                          fth
                                                            e

M
ay16
   ,2013C
        rim
          ina
            lComp
                la
                 int(D
                     kt.#1
                         ),th
                            eInd
                               ictm
                                  ent(D
                                      kt.#8
                                          ),a
                                            ndth
                                               egov
                                                  ernm
                                                     ent
                                                       's

r
espon
    setoth
         ein
           sta
             ntmo
                tion
                   s(D
                     kt.#20
                          ).”2014 WL1838255
                                          ,at*3n
                                               .1. Th
                                                    eda
                                                      tesa
                                                         ndt
                                                           ime
                                                             s

o
fth
  eal
    leg
      edc
        ondu
           ctwou
               ldh
                 aveb
                    eenf
                       air
                         lye
                           asytoid
                                 ent
                                   ifyg
                                      ive
                                        nth
                                          ede
                                            tai
                                              lprov
                                                  ide
                                                    din

d
iscov
    ery
      .He
        re,M
           s.Maxw
                el
                 lha
                   sno
                     tbe
                       enp
                         rov
                           ide
                             dwi
                               than
                                  yre
                                    lev
                                      ants
                                         tat
                                           eme
                                             ntsbyth
                                                   e

gov
  ernm
     ento
        rit
          swi
            tne
              sse
                s.

    Th
     egov
        ernm
           ent’
              sat
                temp
                   ttoh
                      ideb
                         ehindth
                               ege
                                 ner
                                   alp
                                     ropo
                                        si
                                         tionth
                                              atch
                                                 ild
                                                   renc
                                                      anno
                                                         tbe

e
xpe
  ctedtor
        ememb
            erd
              ate
                sal
                  sof
                    ai
                     ls.R
                        esp.a
                            t155
                               .Th
                                 eal
                                   leg
                                     edv
                                       ict
                                         imsh
                                            erea
                                               reno
                                                  tch
                                                    ild
                                                      ren
                                                        ,

th
 eya
   rea
     dul
       ts
        . Mo
           reov
              er,ar
                  evi
                    ewo
                      fth
                        eca
                          ser
                            eli
                              edonbyth
                                     egov
                                        ernm
                                           ent
                                             ,Un
                                               itedS
                                                   ta
                                                    tesv
                                                       .

Young,No
       .08
         -CR-
            285(KMK
                  ),200
                      8 WL4178190
                                ,at*2(S
                                      .D.N
                                         .Y.S
                                            ept
                                              .4,2008
                                                    ),d
                                                      emon
                                                         str
                                                           ate
                                                             s

th
 epr
   ope
     rwa
       ytoch
           arg
             eth
               esetyp
                    eso
                      fal
                        leg
                          ation
                              s(w
                                hichi
                                    sno
                                      tasth
                                          egov
                                             ernm
                                                entd
                                                   idh
                                                     ere
                                                       ):

    Count Oneall
               egesth atD efend a
                                nts exua
                                       llya busedVictim On e
                                                           ,a  g
                                                               e dfour
                                                                     t e
                                                                       e nat
    thetime,duringth ed ay
                         tim eonaS   atu
                                       rd ayino rabouttheF  a
                                                            llof2006 ; Count
    Twoallegestha
                tD efe ndantse xua
                                 llya busedV i
                                             ctimOn e,a ge
                                                         df if
                                                             teenatth etim e
                                                                           ,
    dur
      ingthed ayt
                im eonaS   aturdayino ra boutS e
                                               ptemb e
                                                     r2007;a  ndCoun tTh  r
                                                                          ee
    al
     legestha
            tD  e
                fendants exuallya busedV ic
                                          timTwo,a   geds
                                                        ixt e
                                                            e natthetim e,on
    ane v
        e n
          ingino ra bouttheSumm    e
                                   ro f2006 .S t
                                               ateddiff
                                                      erently
                                                            ,th ethreec ount
                                                                           s
    eachspeci
            fyap  a
                  rt
                   i cula
                        rtim eo fd ay(daytimeo revening)
                                                       ,a ndfe a
                                                               turevariances
    indaterangesstr
                  etchingfromrough  lyfourd aysinCoun tTw otothirteend aysin
    CountOnetofou rmon thsinCoun  tTh re
                                       e.




                                      3
     Case 1:20-cr-00330-AJN Document 213 Filed 04/16/21 Page 5 of 8




Thu
  s,th
     ecou
        rtf
          ound
             :th
               eind
                  ic
                   tme
                     nt“
                       con
                         tain
                            sda
                              tesr
                                 ang
                                   esfo
                                      rea
                                        chc
                                          oun
                                            t,s
                                              tre
                                                tch
                                                  ingf
                                                     rom

a
pprox
    ima
      te
       lyf
         ourd
            aystofou
                   rmon
                      ths
                        .Th
                          esed
                             ater
                                ang
                                  esa
                                    rew
                                      ellw
                                         ith
                                           inth
                                              ebound
                                                   ari
                                                     es

p
erm
  it
   tedbyth
         eSe
           condC
               irc
                 uita
                    ndo
                      the
                        rfe
                          der
                            alc
                              our
                                ts
                                 ,andha
                                      veb
                                        eensupp
                                              lem
                                                ent
                                                  edw
                                                    ith

add
  it
   iona
      lde
        tai
          lsp
            rov
              ide
                dbyth
                    eGo
                      vernm
                          ent
                            .Id
                              .,a
                                t*4(
                                   emph
                                      asi
                                        sadd
                                           ed)
                                             .

    Tod
      ate
        ,th
          eon
            lyt
              imeth
                  egov
                     ernm
                        enth
                           as“
                             supp
                                lem
                                  ent
                                    ed”a
                                       nyin
                                          form
                                             ationa
                                                  bou
                                                    tth
                                                      e

a
ccu
  sat
    ion
      siswh
          eni
            tisa
               tt
                emp
                  tingtoe
                        xcu
                          sesom
                              efa
                                ilu
                                  re.

    H
    ere
      ,th
        eac
          cus
            ersh
               aveg
                  ivens
                      ta
                       tem
                         ent
                           stoth
                               egov
                                  ernm
                                     ent
                                       .Ac
                                         cus
                                           er-
                                             1ga
                                               veas
                                                  tat
                                                    ement

toth
   egov
      ernm
         entin200
                6.A
                  llth
                     reea
                        ccu
                          ser
                            sha
                              vem
                                adec
                                   laim
                                      sag
                                        ain
                                          stth
                                             eEp
                                               ste
                                                 inE
                                                   sta
                                                     te
                                                      .

P
resum
    ably
       ,th
         eAc
           cus
             ersh
                adtot
                    el
                     lth
                       eEs
                         tat
                           ewh
                             ena
                               ndwh
                                  erea
                                     nya
                                       ll
                                        egeda
                                            bus
                                              ebyEp
                                                  ste
                                                    in

o
ccu
  rre
    d.A
      cco
        rding
            ly,th
                isi
                  sno
                    tas
                      itu
                        at
                         ionwh
                             erec
                                hild
                                   rendono
                                         trem
                                            emb
                                              erth
                                                 ing
                                                   s.Th
                                                      isi
                                                        sa

s
itu
  at
   ionwh
       ereth
           egov
              ernm
                 enth
                    asr
                      efu
                        sedtop
                             rov
                               ideb
                                  asi
                                    cne
                                      ces
                                        sar
                                          yin
                                            form
                                               at
                                                ioninana
                                                       tt
                                                        emp
                                                          t

top
  rejud
      iceM
         s.M
           axw
             ell
               ’sd
                 efe
                   nse
                     .

    “
    Thi
      rd,”th
           eind
              ictm
                 enti
                    sno
                      t“c
                        lea
                          r”(R
                             esp
                               .at155
                                    );i
                                      twa
                                        spu
                                          rpo
                                            selyd
                                                raf
                                                  tedto

m
axim
   izec
      harg
         esa
           ndm
             inim
                izec
                   lar
                     ity
                       .Fo
                         rex
                           amp
                             le
                              ,th
                                epho
                                   tog
                                     rapho
                                         fMs
                                           .Maxw
                                               el
                                                linth
                                                    e

ind
  ic
   tme
     nti
       sno
         tfr
           omth
              etim
                 e-p
                   erioda
                        ll
                         ege
                           d.Th
                              epi
                                ctu
                                  reso
                                     fth
                                       eva
                                         riou
                                            sprop
                                                ert
                                                  iesw
                                                     ereno
                                                         t

in
 clud
    edfo
       rsp
         eci
           fic
             ity
               ,th
                 eyw
                   erein
                       clud
                          edtom
                              axim
                                 izep
                                    ret
                                      ria
                                        lpr
                                          ejud
                                             ice
                                               . Th
                                                  eind
                                                     ic
                                                      tme
                                                        nti
                                                          s

fu
 llo
   f“w
     eas
       elw
         ord
           s”wh
              icha
                 rewo
                    rdsth
                        eme
                          aningo
                               fwh
                                 icha
                                    re“m
                                       all
                                         eab
                                           letoapo
                                                 intwh
                                                     ere

th
 eym
   eanwh
       atth
          eus
            erw
              ant
                sth
                  emtom
                      eaninanyg
                              ivens
                                  itu
                                    at
                                     ion
                                       ;th
                                         eyh
                                           avenom
                                                ean
                                                  ingo
                                                     f

th
 eirown
      .”Ab
         stra
            x,In
               c.v
                 .Hew
                    let
                      t-Pa
                         cka
                           rdCo
                              .,No
                                 .2:14-
                                      CV-
                                        158-
                                           JRG
                                             ,2014 WL5677834
                                                           ,at

*2(E
   .D.T
      ex.Nov
           .4,2014
                 ).F
                   ore
                     xamp
                        le
                         :“uptoa
                               ndin
                                  clud
                                     inga
                                        tle
                                          astino
                                               rabou
                                                   t,
                                                    ”

“
con
  tr
   ibu
     ted
       ,”“
         amongo
              the
                rth
                  ing
                    s,”“
                       fore
                          xamp
                             leinsom
                                   ein
                                     sta
                                       nce
                                         s,”“
                                            cer
                                              tainv
                                                  ic
                                                   tim
                                                     s,”a
                                                        nd

“
groom
    eda
      nd/o
         rabu
            seda
               tmu
                 lt
                  ipl
                    elo
                      cat
                        ion
                          sin
                            clud
                               ingth
                                   efo
                                     llow
                                        ing
                                          .”M
                                            s.Ma
                                               xwe
                                                 lli
                                                   satalo
                                                        ss

tound
    ers
      tandw
          hatsh
              eisc
                 harg
                    edw
                      ithandw
                            heni
                               tisa
                                  lle
                                    gedtoh
                                         aveh
                                            app
                                              ene
                                                d.Sh
                                                   eca
                                                     ngu
                                                       essa
                                                          t




                                   4
      Case 1:20-cr-00330-AJN Document 213 Filed 04/16/21 Page 6 of 8




n
ame
  s,bu
     tgiv
        enth
           egov
              ernm
                 ent
                   ’sr
                     ece
                       nth
                         arb
                           ing
                             ero
                               fasup
                                   ers
                                     edingind
                                            ictm
                                               ent
                                                 ,lik
                                                    elyto

a
tt
 emp
   ttof
      ixsom
          eofth
              esep
                 rob
                   lem
                     s,M
                       s.M
                         axw
                           elli
                              swa
                                st
                                 ingt
                                    imea
                                       ndmon
                                           eyp
                                             lay
                                               ingwh
                                                   ack
                                                     -

a
-mo
  lew
    ithth
        isI
          ndi
            ctm
              ent
                .

 I
 I. Th
     isInd
         ictm
            entDo
                esNo
                   tSa
                     tis
                       fy M
                          inima
                              lNo
                                tic
                                  eRequ
                                      irem
                                         ent
                                           s
    I
    nHam
       lingv
           .Un
             itedS
                 tat
                   es,418U
                         .S.87
                             ,117-
                                 18(1
                                    974
                                      ),th
                                         eUn
                                           ite
                                             dSt
                                               ate
                                                 sSup
                                                    rem
                                                      e

Cou
  rte
    xpl
      ain
        edth
           eci
             rcum
                sta
                  nce
                    sinwh
                        icha
                           nind
                              ictm
                                 ents
                                    imp
                                      lys
                                        et
                                         tingfo
                                              rthth
                                                  eof
                                                    fen
                                                      seinth
                                                           e

wo
 rdso
    fth
      est
        atu
          tem
            ayno
               tsu
                 ff
                  ice
                    :

    Ourp r
         iorc asesindicatethata nindic
                                     tm entissu ff
                                                 i c
                                                   ientifit,fir
                                                              st,conta
                                                                     insth e
    el
     em entso  fth eo  f
                       fe n
                          sec h a
                                rgeda  nd fairlyin form sad   e
                                                              fendanto fth  e
    chargea g a
              ins
                t wh ich[ s
                          ]he mustd e
                                    fend,a nd
                                            ,s e cond
                                                    ,e  n
                                                        ables[h e
                                                                r]top l
                                                                      ea da n
    acqui
        ttalo rconv ic
                     tioninb aro ffutu
                                     rep rose cu
                                               tionsfo rthes ameo f
                                                                  fense.Iti s
    genera
         llysu ff
                icientthata nindic
                                 tm en
                                     ts e
                                        tfo rthth eo f
                                                     fe n
                                                        seinth e wordso fthe
    st
     atuteitsel
              f,aslonga  sthose wordsofth ems e
                                              lvesfully,direc
                                                            tly,ande xpre
                                                                        ssly,
    wi
     thouta  nyun certa
                      intyo ramb igui
                                    ty,setfo rtha llthee leme n
                                                              tsn ec
                                                                   essaryto
    const
        itutetheo f
                  f enceintendedtob epunish e
                                            d.Undoub t ed
                                                        lyth elanguageofth e
    st
     atutem  ayb eu  s
                     edinth  eg ener
                                   ald escr
                                          iptiono fa no ffence,butit mu stb e
    accomp aniedw i
                  thsu c hasta
                             tem entofthef ac
                                            t sandc ircumstancesasw i
                                                                    llinform
    thea ccusedo fth esp ec
                          if
                           ico f
                               fe n
                                  ce,com ingund  e
                                                 rth eg enera
                                                            ld escr
                                                                  ipt
                                                                    ion,w ith
    which[she]isc h
                  a rged
                       .( c
                          leane dup)
                                   .

Th
 egov
    ernm
       enth
          asf
            ai
             ledtop
                  rov
                    idea
                       nind
                          ic
                           tmen
                              tth
                                at“d
                                   ire
                                     ct
                                      ly,
                                        ”“e
                                          xpr
                                            ess
                                              ly,
                                                ”and“w
                                                     ithou
                                                         t

un
 cer
   ta
    intyo
        ramb
           igu
             ity
               ”se
                 tsfo
                    rthth
                        eal
                          leg
                            ation
                                sag
                                  ain
                                    sth
                                      er.T
                                         hea
                                           ll
                                            ege
                                              dfa
                                                ctsa
                                                   rev
                                                     agu
                                                       eand

i
llu
  sorya
      ndnom
          ean
            ing
              fuld
                 isc
                   ove
                     ryh
                       asb
                         eenp
                            rov
                              ided
                                 .Ac
                                   cord
                                      ing
                                        ly,M
                                           s.Ma
                                              xwe
                                                llc
                                                  anno
                                                     t

a
dequ
   ate
     lyd
       efe
         ndh
           ers
             elf
               ,inv
                  iol
                    at
                     iono
                        fth
                          eFi
                            ftha
                               ndS
                                 ixthAm
                                      endm
                                         ent
                                           stoth
                                               eUn
                                                 ite
                                                   dSt
                                                     ate
                                                       s

Con
  st
   itu
     tion
        .

                               CONCLUS
                                     ION
    B
    eca
      useCoun
            tsOn
               eth
                 roughF
                      ouro
                         fth
                           eInd
                              ic
                               tmen
                                  tla
                                    ckth
                                       eba
                                         sicf
                                            actu
                                               alin
                                                  form
                                                     ation

n
ece
  ssa
    ryf
      orM
        s. Ma
            xwe
              lltop
                  rep
                    areh
                       erd
                         efe
                           nse
                             ,andth
                                  egov
                                     ernm
                                        entr
                                           efu
                                             sestop
                                                  rov
                                                    idea
                                                       ny

m
ean
  ing
    fuld
       isc
         ove
           ry,th
               eCou
                  rtshou
                       lde
                         ith
                           erd
                             ism
                               issth
                                   esec
                                      oun
                                        tso
                                          rdi
                                            rec
                                              tth
                                                egov
                                                   ernm
                                                      entto

a
nsw
  erM
    s.M
      axw
        el
         l’sr
            equ
              est
                sfo
                  rpa
                    rt
                     icu
                       lar
                         ity
                           .



                                       5
 Case 1:20-cr-00330-AJN Document 213 Filed 04/16/21 Page 7 of 8




Dated: March 15, 2021


                             Respectfully submitted,


                             s/ Jeffrey S. Pagliuca
                             Jeffrey S. Pagliuca (pro hac vice)
                             Laura A. Menninger
                             HADDON, MORGAN & FOREMAN P.C.
                             150 East 10th Avenue
                             Denver, CO 80203
                             Phone: 303-831-7364

                             Christian R. Everdell
                             COHEN & GRESSER LLP
                             800 Third Avenue
                             New York, NY 10022
                             Phone: 212-957-7600

                             Bobbi C. Sternheim
                             Law Offices of Bobbi C. Sternheim
                             33 West 19th Street - 4th Floor
                             New York, NY 10011
                             Phone: 212-243-1100

                             Attorneys for Ghislaine Maxwell




                               6
       Case 1:20-cr-00330-AJN Document 213 Filed 04/16/21 Page 8 of 8




                            C
                            ert
                              if
                               ica
                                 teo
                                   fSe
                                     rvi
                                       ce
      Ihe
        rebyc e
              rt
               ifytha
                    tonM ar
                          c h15
                              ,2021,Is e
                                       rvedbyem a
                                                il
                                                 ,pursuan
                                                        tRule2 (B)ofthe
Cour
   t’
    sind
       ividualprac
                 tic
                   esincrimina
                             lcas
                                es,th
                                    eR ep
                                        ly MemorandumofGh is
                                                           laineM a
                                                                  xw el
                                                                      lin
Suppor
     tofH erMot
              iontoDismi
                       s sCountsOneth
                                    roughFouroftheSuper
                                                      seding Indi
                                                                ctmentfor
LackofSp
       eci
         fici
            tyuponth efo
                       llowing:

Ali
  son Moe
MaureneCom ey
AndrewRoh rbach
LaraPom e
        ra n
           tz
U.S.At
     torney’sOff
               i ce
                  ,SDNY
OneS a
     intAnd rew
              ’sP laza
NewY  o
      rk,NY10007
Ali
  son.moe@u sdo
              j.gov
Maurene
      .com ey@usdoj.gov
Andrew.Rohrbach@u sdoj
                     .gov
Lara
   .Pom e
        ra n
           tz@ usdoj
                   .gov


                                      s
                                      /Ch
                                        ris
                                          tianR
                                              .Ev
                                                erd
                                                  el
                                                   l




                                     7
